Citation Nr: 1702174	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-07 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was previously before the Board in July 2011, July 2014, and July 2015.  In July 2015, the Board denied the Veteran's claim.  The Veteran appealed, and in February 2016, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the matter pursuant to a Joint Motion for Remand (JMR).


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during active service, was not caused by an event, injury, or disease in active service, and did not manifest within one year of separation from active service; and his bilateral hearing loss is unrelated to his previously service-connected tinnitus.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran did testify at a hearing before a decision review officer, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that this matter was previously remanded by the Court pursuant to a joint motion to remand (JMR) indicating that the Board did not provide an adequate statement of reasons explaining why the Veteran was not entitled to service connection for bilateral hearing loss but was entitled to service connection for tinnitus.  The JMR took no issue with any other portion of VA's development, and, therefore, the Court ostensibly found it to be adequate.  The JMR further noted that the Board should provide the Veteran with an additional medical opinion if necessary to develop and adequate statement of reasons.  The Veteran was provided an additional medical opinion from a specialist in June 2016.  He was provided an opportunity to respond to the letter, but simply indicated that he had no additional evidence to submit.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Bilateral Hearing Loss

At issue is whether the Veteran is entitled to service connection.  The Veteran was a combat engineer who served in the Republic of Vietnam during the Vietnam War.  As a combat engineer, the Veteran was repeatedly in the vicinity of large explosions from bombs and other small explosives, as well as being exposed to small arms fire.  The Veteran contends that the noise from these explosions led to his current hearing loss.  The Veteran has already been granted service connection for tinnitus based on military noise exposure.  As such, military noise exposure is conceded.  However, it must be shown that military noise exposure caused bilateral hearing loss.  As will be discussed, the weight of the evidence, however, is against the conclusion that the Veteran is entitled to service connection for bilateral hearing loss.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

In additional to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The January 1967 induction hearing evaluation, however, discussed below appears to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5) to the puretone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  

Audiometric testing conducted at the enlistment physical in May 1966 (converted to ANSI standards) revealed (pure tone thresholds recorded in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
Null
0
LEFT
20
10
0
Null
15

While the Veteran disputes having undergone audiometric testing at separation, the results of testing are clearly of record from his June 1968 separation physical.




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
Null
5
LEFT
10
10
5
Null
5

The Veteran also specifically denied having ever had hearing loss in a medical history survey that was provided contemporaneously with his separation examination, but did report several other impairments such as headaches and broken bones.

The Veteran underwent an audiological examination in March 2007 at which he was diagnosed with sensorineural hearing loss in both ears with normal speech discrimination in the right ear and mildly depressed speech discrimination in the left ear.  The Veteran's hearing measurements were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
15
30
50
LEFT
20
15
15
35
50

The Veteran underwent a second audiological examination in June 2007.  The examiner opined that "due to the configuration of the hearing loss and the Veteran's case history of military noise exposure, it is as likely as not that the tinnitus and hearing loss are of the same etiology."  (The Board granted  service connection for tinnitus in September 2011 based on credible statements that the ringing in the Veteran's ears had begun in service.)  The Veteran's hearing measurements were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
25
40
50
LEFT
20
35
30
40
50

In August 2007, the examiner provided a supplemental opinion stating that it was unlikely that either the onset of the Veteran's hearing loss or the then current level of his hearing loss was caused by or resulted from military noise exposure, because hearing screenings administered near the beginning and end of the Veteran's military career are consistent with normal hearing.  The examiner further stated that, without a positive finding of hearing loss during the Veteran's military career, no statement can be made about the relationship of his tinnitus to his military history without resorting to pure speculation.

The Veteran claimed, in a September 2007 statement, that he was not given a hearing test during the separation examination, asserting that the medical officer performing the examination had simply asked him if he had a hearing problem.  

The Veteran testified at a hearing before a decision review officer in June 2008 that upon separation of service he was experiencing tinnitus, and that his hearing loss was not as serious of a problem at separation of service.  The Veteran also testified that he had undergone hearing test after separation from service, but denied reporting tinnitus during those tests.  See Transcript.

The Veteran underwent a third audiological examination in October 2011.  The examiner opined that the Veteran's hearing loss was less likely than not caused by an event in military service, and the examiner relied on the Veteran's service entrance and separation examinations in making this conclusion.  The Veteran's hearing measurements were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
30
35
50
LEFT
30
35
25
40
50

A September 2014 VA examination addendum similarly opines that the Veteran's hearing loss was less likely than not related to military noise exposure, because there was no hearing loss documented prior to or following military service.

As noted in the introduction, the JMR was premised on the fact that insufficient reasons and bases had been provided for denying the Veteran's claim, given the fact that there was some medical evidence suggesting that the Veteran's tinnitus, which is service connected, and his bilateral hearing loss were related.

In response, the Board sought The Veteran was provided with a medical opinion from an otolaryngologist in June 2016.  The otolaryngologist that it was less likely than not that the Veteran's bilateral hearing loss was related to a period of service, because the Veteran's hearing loss first began to manifest 39 years after separation from service, and a link between hearing loss 39 years after noise exposure is extremely unlikely.  The specialist also noted that family history and presbycusis are also factors that can contribute to hearing loss.  The specialist went on to state that the relationship between tinnitus and sensorineural hearing loss is complicated, because people can manifest tinnitus without bilateral hearing loss; and vice versa.  The specialist concluded that the Veteran's tinnitus was not related to his bilateral hearing loss, because the Veteran's audiogram was normal at the same time he first began manifesting tinnitus.

The issue of entitlement to service connection for bilateral hearing loss was previously before and denied by the Board.  The Court vacated the Board's decision, because the Court found that the Board did not adequately explain how the Veteran could be denied service connection for bilateral hearing loss after being granted service connection for tinnitus when evidence of record indicated that the two were etiologically related.  As this was the only identified flaw in the Board's previous decision, the Court ostensibly did not find fault with any other portion of the Board's reasoning.

As noted, following the JMR, the Board obtained an expert medical opinion to clarify the issue in this case, namely the etiology of the Veteran's hearing loss.

Unfortunately, the weight of the evidence of record is not sufficient to demonstrate that a medical nexus exists between the Veteran's current bilateral hearing loss and an in-service incurrence, because VA examiners in March 2007, October 2011, and September 2014, as well as a VA specialist in 2016, did not opine that a medical nexus exists between the Veteran's current bilateral hearing loss and an in-service incurrence.  Moreover, the weight of the evidence indicates that the Veteran's bilateral hearing loss did not manifest within one year of separation of service, because he hearing was evaluated as normal upon audiometric testing at separation from service and the earliest manifestation of bilateral hearing loss for VA purposes was not memorialized until almost four decades after separation from service.

Furthermore, the weight of the evidence indicates that the Veteran's bilateral hearing loss is unrelated to his tinnitus.  The Veteran was provided with a medical opinion from a VA specialist in June 2016.  The specialist indicated that bilateral hearing loss and tinnitus can manifest independently, and the fact that the Veteran's manifested tinnitus in spite of having normal hearing upon separation of service indicates that his tinnitus and hearing loss are unrelated.  The Board finds this opinion persuasive and affords it great weight, because it is based on sufficient facts and data applied to reliable principles and methods.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes the in the June 2007 VA examination the examiner opined that the tinnitus and hearing loss were related.  The Board cannot afford this opinion much weight, because, unlike the June 2016 VA specialist opinion, the June 2007 VA examination does not discuss the complicated relationship between tinnitus and bilateral hearing loss including that one can manifest without the other or provide a method or principal from the available facts and data that would provide a method of distinguishing when one manifests without the other; such as noting that the Veteran reported ringing in his during a period when his audiogram results were normal.  Id.

At the same time, the scope of the Veteran's competency explains how the Board could accept the Veteran's lay evidence of tinnitus while insisting on audiometric testing and medical opinions in order to support a medical nexus or a manifestation within one year of separation of service.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran, as he has no demonstrated medical training however, is not competent to opine on matters of medical complexity such as his pure tone thresholds and what significance it may have for his bilateral hearing loss, nor is he able to administer audiometric testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the primary role of the Board in adjudicating the tinnitus claim, is to assess the credibility of the Veteran's statements; see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); while claims for bilateral hearing loss require objective audiometric testing.

The Board notes the Veteran's reports that he was not provided audiometric testing upon separation of service.  This must be addressed, because this opinion's rationale relies on a finding that the Veteran underwent audiometric testing upon separation from service; and that he had normal hearing.  The Veteran is certainly competent to make this claim, because, even if he is incompetent to perform an audiogram, he is certainly competent to remember having undergone an audiogram.  Nevertheless, the Board cannot afford this claim much weight, because such a claim is refuted by the service treatment records that clearly contain the results of audiometric testing.  Moreover, the "presumption of regularity" doctrine allows fact finders to presume that a public officer, in this case a medical officer, properly discharged his duties in the absence of clear evidence to the contrary.  Butler v. Principi, 244 F.3d 1337 (Fed. Cir. 2001).  Thus absent readily identifiable signs or indicia of irregularities within the separation examination itself or within contemporaneous records, the Board does not afford an uncorroborated allegation much weight.

Here, the weight of the evidence of record simply fails to demonstrate a medical link between the Veteran's bilateral hearing loss and his period of active service, of which there is also no record of a diagnosis within one year of separation.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to service connection for bilateral hearing loss is denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


